Title: To Thomas Jefferson from David Bailie Warden, 4 December 1807
From: Warden, David Bailie
To: Jefferson, Thomas


                        
                            Sir
                            
                            Paris, 4 December, 1807
                        
                        I have taken the liberty, with the approbation of General Armstrong, of inscribing to you my translation of
                            the chef-d’ouvre of Thomas,—his Marcus Aurelius. If I have committed an
                            indiscretion in employing your name, without previously begging your permission, I hope for indulgence. The political and
                            moral sentiments, contained in this publication, seem well calculated to inspire youth with virtue and sound patriotism.
                            In this view, I flatter myself, it will be acceptable to the American public.
                        In the character of Marcus Aurelius I perceive only one error:—he employed no sure means to perpetuate the
                            blessings of his reign. He seemed constantly impressed with the idea that, at the moment of his extinction, the noble
                            fabric which he sewed, must infallibly sink in ruins. For this, as
                            in every other respect, the Citizens of the United States are more fortunate than the Romans, as there is every reason to
                            believe that the benefits of the present enlightened administration will extend to other generations 
                  I am, Sir, with
                            great respect, your most obedient and very humble Servt
                        
                            D. B. Warden.
                        
                    